Citation Nr: 0419121	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of service connection for an innocently 
acquired psychiatric disorder, to include schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
June1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO.  

The now reopened issue of service connection for an 
innocently acquired psychiatric disorder is addressed in the 
REMAND portion of this document and is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  In a November 1993 decision, the RO denied the veteran's 
previously disallowed claim of service connection for a 
nervous condition for lack of new and material evidence.  No 
timely appeal was filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim and, as such, is so significant that it must be 
considered to decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, to include schizophrenia.  38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, after the veteran applied to 
reopen his claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's applications to reopen.  However, nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the application to reopen, which was received in 
this case before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In the present case, the RO denied the claim of service 
connection for a nervous disorder in March 1988.  The RO 
found no evidence of any current medical evidence of any 
alleged nervous disorder.  Further, the RO found that there 
was no evidence that the disability had its onset in or was 
aggravated in his period of active duty.  

Subsequent to the RO's decision, the veteran applied to 
reopen the claim.  He reported that he was under medical care 
and that he was unable to work due to his depression and 
schizophrenia.  

In November 1993, the RO determined that new and material 
evidence had not been received to reopen the claim.  The 
veteran did not perfect an appeal with regard to that 
determination, and it is considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The last final disallowance of the claim in this case is the 
November 1993 RO decision.  As such, the Board will consider 
evidence submitted since this determination in order to 
determine whether that evidence is new and material to reopen 
the claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for a 
nervous condition in November 1993, it had considered the 
service medical records and some private medical records.  

The Board notes that the veteran underwent psychiatric 
evaluation in May 1979 while on active duty.  He complained 
of having constant auditory hallucinations and feelings of 
nervousness and tension over his family and financial 
problems that affected his job in the Navy.  

Subsequent to the RO's November 1993 decision, the veteran 
attempted to reopen his service connection claim.  In support 
of his claim, he the veteran submitted VA outpatient 
treatment records, private treatment records and medical 
opinions regarding his psychiatric condition.  

In a November 2000 VA mental disorders examination, the 
examiner noted that the veteran's claims file was not made 
available for review.  The veteran reported that in 1979 he 
was diagnosed as schizophrenic and that his onset of mental 
illness occurred when he was aboard ship.  

The veteran claimed that, because of his sleep difficulties 
in-service, he was subjected to being dowsed with hot water 
in order to maintain a level of functioning.  The veteran 
reported that the last worked as a maintenance man for a fast 
food restaurant in 1996 when he started receiving Social 
Security disability income for mental illness.  

On mental status examination, the veteran was appeared 
appropriately dressed with poor hygiene.  The veteran's 
thought processes were goal oriented but indicated illogical 
and disorganized thoughts.  The veteran admitted to have 
occasional suicidal ideation and homicidal ideation.  He 
reported voices that "torment him with stories."  Signs of 
paranoia were elicited.  

The examiner's Axis I diagnosis was that of "schizophrenia, 
paranoid continuous" with an assigned Global Assessment of 
Functioning (GAF) score of 40.  While the examiner was 
requested to offer a nexus opinion, none was provided in the 
report.  

The Board notes that the record contains numerous private 
psychiatric hospitalizations and admissions for the veteran 
dated from 1993 to 2000.  Most notably, in a 1990 private 
hospital final summary report, the veteran stated that 
"while he was in the Navy, they were trying to make him 
rolant" and described that French Roland Missiles were named 
after him and that he was a Communist and a smuggler.  

The examiner noted that the veteran had psychiatric problems 
for several years and that he had been treated since the 
early 1980's.  The veteran's honorable Navy service and June 
1979 discharge was noted in the record.  The final diagnosis 
was that of schizophrenia, paranoid type.  

From January to April 1991, the veteran was again 
hospitalized at a private psychiatric hospital.  He was noted 
to possess a high school diploma and had two years of 
college.  He was reported to have been employed as an auto 
mechanic and that he received Social Security disability 
income.  Again, he was diagnosed with schizophrenia, paranoid 
type.  

In a letter dated in September 2000, the veteran's private 
psychiatrist opined that the veteran "should be service 
connected for his schizophrenic illness."  He referenced the 
veteran's service medical records dated in October 1977, May 
1979, April 1989 and March 1980 that "clearly indicated the 
beginning of his paranoid schizophrenic illness."  

In February and March 2001, the veteran was admitted to a 
private psychiatric hospital for inpatient individual and 
psychotherapy.  The veteran was noted to have been abused as 
a child by his father both physically and emotionally.  He 
was reported to have been under weekly psychiatric therapy 
from a private physician whose practice closed.  The veteran 
had a history of past suicide attempts as well as a long 
history of previous admissions for psychiatric treatment.  
The veteran's stated that he was cursed by people "in the 
Army back in 1978" and that he had post-traumatic stress 
disorder from the Army.  He continually reported seeing 
terrorists loading bodies and guns into cars.  

The veteran was hospitalized at VA in November 2001 and 
January 2002.  The veteran's chief complaint was auditory 
hallucinations.  Other VA hospitalizations were noted in 
April and May 2001.  

Based on examination of the veteran in November 2001 and 
January 2002, the veteran was diagnosed with bipolar disorder 
with mixed hypomania and psychotic features.  The veteran's 
GAF scores were 40 and 31, respectively.  

The veteran was reported to have been an alcoholic and then 
entered into rehabilitation in 1991.  The veteran was sober 
for a 9-year period but reported having a couple drinks 
"weeks ago."  The veteran's family history was positive for 
manic episodes, according to the veteran's recitation.  

In a letter dated in October 2002, the veteran's private 
physician noted his review of the veteran's military records 
as well as his private treatment records.  The doctor stated 
that he had no reason to reconsider the veteran's diagnosis 
of schizophrenia.  

Based on his review of the veteran's service medical records, 
the doctor opined that the veteran's "ability to function in 
the military system was consistently substandard" and that 
"the course of his schizophrenic illness strongly points to 
the conclusion that he was experiencing the early symptoms of 
his illness during the time of his active duty."  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  

In this case, the new evidence added to the record consists 
of relevant service medical evidence of the veteran's in-
service complaints of psychiatric symptoms, as well as recent 
VA and private medical records that diagnosed the veteran's 
psychiatric disorders.  

As such, the new evidence tends to show that the veteran has 
had psychiatric symptomatology since service.  

As new and material evidence has been presented in this case, 
the veteran's claim of service connection for an innocently 
acquired psychiatric disorder is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The record contains medical evidence of current psychiatric 
disorder, including schizophrenia and bipolar disorder, in 
the form of treatment records dated from 1993 to the present.  

In a record dated in May 1979, the veteran reported that he 
received psychiatric treatment in Jacksonville in or around 
March 1979; however, no entry of this treatment was included 
in his service medical records.  

Also, the veteran was referred for psychiatric evaluation; 
however, no report of this evaluation was included in the 
veteran's service medical records.  The veteran has argued 
that he underwent a psychiatric evaluation on February 22, 
1979.  In this case, the RO should attempt to obtain any 
outstanding service medical records.  

The veteran in this regard underwent a VA mental disorders 
examination in November 2000.  In this case, the April 2001 
VA examiner did not review evidence in the veteran's claims 
file and also did not provide an opinion regarding the nature 
and likely etiology of the claimed arthritis.  The veteran 
was diagnosed with schizophrenia, paranoid continuous.  A 
Global Assessment of Functioning (GAF) score of 40 was 
assigned.  

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran has presented competent testimony to 
the factual nature of in-service incurrence of a psychiatric 
disorder and the record contains medical evidence of a 
current disability.  However, a VA examination is necessary 
to determine whether the veteran's current psychiatric 
disorder is related to service.  

Additionally, the veteran had reported being "unable to 
work" due to his depression and schizophrenia.  In a January 
1991 private hospital report and a November 2000 VA 
examination report, it was noted that the veteran received 
disability insurance from the Social Security Administration 
(SSA) for mental illness.  

However, the Board notes that SSA medical records, that could 
be relevant to the veteran's claim, have not been associated 
with the veteran's claims folder.  

In this case, the VA's duty to assist a veteran includes 
obtaining SSA records and giving them appropriate weight and 
consideration in determining whether to award or deny his 
service connection claim.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to provide the veteran with a VCAA notice 
letter pertaining to his claims for 
service connection for an acquired 
psychiatric disorder.  The RO should 
request that the veteran provide a 
detailed treatment history with the full 
names, addresses, and dates of service 
for any psychiatric disorder.  

2.  The RO should take appropriate action 
to obtain any outstanding service medical 
records for the veteran to include any 
psychiatric treatment reports dated in or 
around March 1979, as well as any 
psychiatric evaluation that was completed 
in or around February 22, 1979.  

3.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's award 
of Social Security Administration 
disability benefits for a mental illness 
in or around 1990.  

4.  The RO should arrangements for the 
veteran to be afforded a VA 
examination(s) in order to determine the 
nature and likely etiology of any 
innocently acquired psychiatric disorder, 
to include schizophrenia or bipolar 
disorder.  The claims folder should be to 
the examiner(s) for review.  The 
examination report, or an addendum to the 
report, should reflect that such a review 
was made.  All indicated testing should 
be performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has current 
psychiatric disability that is due a 
disease or injury in service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



